Citation Nr: 1224372	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a final disallowed claim for service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board by videoconference from the RO in May 2012.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal that will be considered.  
 
The issue of entitlement to a total rating based on individual unemployability was raised in correspondence from the Veteran in September 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and the issue is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 2006 and January 2008, the RO and the Board respectively denied a claim for service connection for a low back disability.  The Veteran did request reconsideration or appeal to the U.S. Court of Appeals for Veterans Claims, and the decisions became final. 

2.  Since January 2008, evidence has been received that is new but cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  
CONCLUSION OF LAW

New and material evidence has been not been received to reopen a final disallowed claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In September 2009, the RO provided a notice that met the requirements.  The notice informed the Veteran of the reason that his claim for service connection for a low back disorder was denied and provided all five criteria to establish service connection.  The notice also explained the Veteran's and VA's respective responsibilities to obtain relevant evidence. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained records of VA outpatient care and medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army supply sergeant in a field artillery battalion including service in Europe from October 1944 to January 1946.  The Veteran was awarded the Bronze Star Medal for meritorious combat service as an ammunition agent including for participation in the Battle of the Bulge.  He contends that he experiences low back pain caused by lifting exertion and cold weather exposure during combat service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In August 2006, the RO denied service connection for a low back disorder.  In January 2008, the Board reviewed the claim on appeal and continued to deny service connection.  Evidence considered at that time is summarized as follows.  

Service personnel records confirm the Veteran's service in a field artillery battalion in Europe in 1944-46.  The Veteran provided several written statements and statements from his fellow soldiers and family regarding his experiences.  The Veteran reported that his duties included loading trucks and handling 100 pound crates of howitzer ammunition and other supplies and enduring extreme cold weather conditions with inadequate protective clothing.  He described his actions when his unit was overrun during the first hours of the Battle of the Bulge.  The Board concluded that the statements were credible as they are consistent with the service records, historical accounts of the battle, and with the nature and circumstances of his duties.  

Service treatment records included the report of a January 1946 discharge physical examination.  The Veteran denied any significant disease, wound, or injuries.  A military physician noted no musculoskeletal, neurologic, or foot defects or abnormalities.  The Veteran and his spouse reported that he was treated after service at a VA hospital in 1946 for abdominal distress but for no other symptoms.  In a November 2005 statement, the Veteran confirmed that he had returned home healthy with no physical injuries.  In later statements in a September 2006 RO hearing, the Veteran reported that he attended college, married, started a family, and worked in non-physical jobs as an accountant, clerk, office manager, and salesman.  In a December 2006 written statement, the Veteran contended that his feet, legs, and back should be considered together as residuals of cold injury.  

VA outpatient treatment records starting in June 1999 were silent for symptoms of low back pain until August 2005 when a clinician noted the Veteran's reports of chronic and worsening low back pain and tingling and numbness in the lower legs and feet.  The clinician noted back stiffness with minimal restriction of motion.  

In correspondence in September 2005, the Veteran's private physician noted that he had been treating the Veteran for numerous years and in August 2005 diagnosed mild spondylolithesis at L4-5 with mild radiculopathy.  The physician did not comment on the origin of the disorder or the Veteran's experiences in service.     

In June 2006, a VA examiner examined the Veteran's legs, feet, and arms in connection with his claims of cold injury in service.  The examiner noted the Veteran's reports of cold exposure and lifting exertion in service and the private physician's diagnosis.  Ranges of motion of the lumbar spine were normal, and the Veteran reported that he was able to walk one to three miles.  Concurrent X-rays showed bilateral medial sclerosis and spondylosis of the lower thoracic vertebrae and vacuum disc at L5-S1, L4-5, and L3-4.  The examiner concluded that the thoracic and lumbar spine deficits were not related to his lifting or cold weather experiences in service but rather were congenital with age-related degenerative disc disease. 

In January 2008, the Board denied service connection for a low back disorder.  The Board noted that while the Veteran had degenerative changes to his back, the VA examiner found that his current disease was not related to his service including cold exposure.  Rather, the examiner indicated that the Veteran's diagnosed conditions were age-related, and the Veteran's medical records did not indicate treatment for the diagnosed conditions until more than 60 years after service.  The Veteran did not request reconsideration or appeal the decision to the U.S. Court of Appeals for Veterans Claims, and the decision became final.  38 U.S.C.A. § 7104 (West 2002). 

The RO received the Veteran's petition to reopen the claim in August 2009.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's current claim for service connection for a low back disability is for the same symptoms and diagnosis as was last considered and is based on the same contentions of lifting exertion and cold weather exposure.  Since the current diagnoses and claim arise on the same factual basis as the time the case was last decided on the merits, new and material evidence is necessary to reopen the claim.  Id.  

Since January 2008, the RO received the following evidence: written statements in 2008 and 2009 from the Veteran's spouse and three fellow soldiers relevant to the conditions of service in Europe and the Veteran's mental health symptoms after service; VA outpatient treatment records from December 2008 to December 2011 including an additional X-ray of the lumbar spine obtained in June 2007; a report of a November 2010 VA examination for residuals of cold injuries; and the Veteran's testimony before the Board in May 2012.  

The Board concludes that the evidence received since the last final disallowance of the claim is new as it had not been previously considered.  However, the evidence is not material because it is cumulative of evidence previously considered and does not provide a supportive evaluation of the origin of the Veteran's lumbar and thoracic spine disease, the reason for the previous denial.  

The written statements from the Veteran's spouse and his fellow soldiers confirm the previously acknowledged severe cold weather conditions and rigorous duties lifting heavy ammunition crates and other supplies under combat conditions.  VA outpatient treatment records show only a continuation of the Veteran's current back discomfort, and the June 2007 X-ray shows the same indications as were observed and considered in X-rays obtained in June 2006.  In the May 2012 Board hearing, the Veteran reported that he did not seek medical care for eight to ten years, used over-the-counter medication when necessary, and was not diagnosed with a back disorder until his family physician obtained an X-ray.  The Veteran was advised during the hearing that a medical opinion from his physician regarding the origin of his spinal disease would be considered.  However, no additional evidence has been received.  

After review of the evidence considered at the time of the last final disallowance, the Board now concludes that this new evidence is cumulative of that previously considered.  The Veteran did state that he self-treated symptoms of back discomfort and first sought medical evaluation 8 to 10 years after service, contrary to the Board's original conclusion that no treatment was sought for 60 years.  Nevertheless, this new lay evidence may be consistent with occasional acute muscle strain but does not support a continuity of symptoms of a traumatic injury or disc disease.  It is also inconsistent with the medical opinions that the current spinal disease is congenital or age-related and not associated with lifting exertion or cold.  Although the work and conditions in service were extremely arduous for which the Veteran deserves recognition and although the Veteran at a young age may have experienced back soreness, there is no additional evidence of a chronic back injury, continuity of symptoms of chronic disease, or any credible medical evidence of a relationship between the current spinal disease and the Veteran's lifting exertion in service.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the Veteran is competent to report on the nature and conditions of his service duties but does not have the medical expertise to provide a competent diagnosis and opinion of the origin of a chronic spinal disorder.  Furthermore, there are no contemporary or subsequent diagnoses by a medical professional, so Jandreau does not apply.   Although the Veteran sincerely believes that his current spinal disease had its origins in cold and heavy lifting in service, a determination of such relationship requires medical expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Regarding the new November 2010 VA examination for cold injuries, the examiner diagnosed residuals of cold injuries and sensorimotor polyneuropathy of both lower extremities as a result of cold injuries in service.  In January 2012, the RO granted service connection and four 10 percent ratings (with bilateral factors) for these disabilities.  In the examination report, the examiner noted that low back pain, radiating to the lower extremities, stooped posture, wide gait are not consistent with neuropathy and are not correlated to cold injury.  Rather, the degenerative disc disease is age related or congenital.  The Board concludes that this opinion, though new, is cumulative as it is the same medical conclusion reviewed by the Board in the last final decision on the claim.  

Evidence received since the last final disallowance, though new, is cumulative, does not substantiate a relationship of the current spinal disease to events in service, and does not raise a reasonable possibility of substantiating the claim.  Therefore, as material evidence has not been received, reopening a claim for service connection for a low back disorder is not warranted.   




ORDER

A petition to reopen a final disallowed claim for service connection for a low back disability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


